Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities: the limitations “performing Fast Fourier Transform FFT” should say “performing Fast Fourier Transform (FFT).” Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The limitation “and θ, is a steep coefficient of a transition band of a band-stop filter” referring to the equation

    PNG
    media_image1.png
    62
    373
    media_image1.png
    Greyscale

is indefinite because the broadest reasonable interpretation of the steep coefficient is a set variable by a user and can be any value/number including 1. If the steep coefficient is 1 then you have a basic and well-known sigmoid function that one with ordinary skill in the art would recognize. According to the present specification at para. [0070], lines 8-10: “the larger the θ, the more obvious the suppression of changes; conversely, the smaller the θ, the less obvious the suppression of changes; in practical applications θ may be adjusted according to the actual denoising effect.” There is no specific range given for the steep coefficient in the specification, and therefore can be any value. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No.: CN109146812A (Liu et al.) (hereinafter Liu), in view of Chinese Patent Application Publication No.: CN104580937A (Ji et al.) (hereinafter Ji), and in view of U.S. Patent Application Publication No.: 20040071363 (Kouri et al.) (hereinafter Kouri).
Regarding claim 1, Liu teaches a method for removing fringe noise in an image, comprising: acquiring an original image (Liu, page 6, para. 8, lines 1-2; page 6, para. 10; FIG. 2; FIG. 3: “

    PNG
    media_image2.png
    73
    1034
    media_image2.png
    Greyscale
”;

    PNG
    media_image3.png
    68
    706
    media_image3.png
    Greyscale
”;

    PNG
    media_image4.png
    311
    323
    media_image4.png
    Greyscale
	 
    PNG
    media_image5.png
    251
    633
    media_image5.png
    Greyscale
);
	acquiring an original frequency spectrum of signal of the original image (Liu, page 6, para. 11; FIG. 4: “

    PNG
    media_image6.png
    204
    1249
    media_image6.png
    Greyscale
”;

    PNG
    media_image7.png
    376
    980
    media_image7.png
    Greyscale
);
	determining a noise frequency band in the original frequency spectrum, wherein the noise frequency band is a frequency band comprising a central frequency of the fringe noise (Liu, page 6, para. 12; page 7, para. 1-8; FIG. 9; FIG. 10)

    PNG
    media_image8.png
    84
    786
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    465
    795
    media_image9.png
    Greyscale
;

    PNG
    media_image10.png
    374
    531
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    360
    513
    media_image11.png
    Greyscale
);
denoising the noise frequency band to obtain a denoised frequency spectrum (Liu, page 7, para. 9-14; FIG. 5; FIG. 6: “

    PNG
    media_image12.png
    204
    1057
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    499
    1059
    media_image13.png
    Greyscale
”;

    PNG
    media_image14.png
    229
    190
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    304
    800
    media_image15.png
    Greyscale
); and
generating a denoised image according to the denoised frequency spectrum (Liu, page 7, para. 15; page 8, para. 1; FIG. 7; FIG. 8: “

    PNG
    media_image16.png
    106
    1053
    media_image16.png
    Greyscale
”; “

    PNG
    media_image17.png
    103
    1043
    media_image17.png
    Greyscale
”;

    PNG
    media_image18.png
    310
    821
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    404
    420
    media_image19.png
    Greyscale
).
	Liu fails to teach
	acquiring an original frequency spectrum of one-dimensional signal of the original image, and wherein a denoising intensity used in the denoising is gradually increased from a start frequency position of the noise frequency band, and the denoising intensity is gradually reduced from the central frequency until a stop frequency position of the noise frequency band.
	Ji teaches
	acquiring an original frequency spectrum of one-dimensional signal of the original image (Ji, page 4, para. [0026]-[0032]: “

    PNG
    media_image20.png
    731
    1060
    media_image20.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of acquiring an original frequency spectrum of signal of the original image, as taught by Liu, to become the step of acquiring an original frequency spectrum of one-dimensional signal of the original image, as taught by Ji. The method of acquiring the frequency spectrum from the spatial data of the image in Liu is Discrete Fourier Transform (DFT), and may be substituted with the Fast Fourier Transform (FFT) recited in Ji. Further, both Ji and Liu are both in the field of removing noise from images.
	The suggestion/motivation for doing so would have been that “two-dimensional image into a one-dimensional image for noise reduction, which can effectively extract the noise, separating noise and useful signal, avoids the blindness of the two-dimensional image processing” (Ji, page 4, para. [0017], lines 2-5).
	Kouri teaches
	wherein a denoising intensity used in the denoising is gradually increased from a start frequency position of the noise frequency band, and the denoising intensity is gradually reduced from the central frequency until a stop frequency position of the noise frequency band (Kouri, para. [0588], lines 16-25; para. [0590], lines 1-4: “

    PNG
    media_image21.png
    315
    643
    media_image21.png
    Greyscale
; “

    PNG
    media_image22.png
    113
    634
    media_image22.png
    Greyscale
”;
the soft logic masking (SLM) method allows for filtering the original frequency spectrum of noise by utilizing a sigmoid function output (the sigmoid function is multiplied by the original frequency spectrum) that will gradually change from a start frequency where it is a passband filter (1; no noise; pass all signals), to then be gradually reduced in the transition band gradually (somewhere between 0 and 1; noise is increasing and denoising/filtering intensity must increase), to then become a stopband (0; full denoising intensity at peak); the opposite of this process then occurs (from 1 back to 0 in sigmoid function value) on the other side of the frequency spectrum).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of denoising the noise frequency band to obtain a denoised frequency spectrum, as taught by Liu, to further include wherein a denoising intensity used in the denoising is gradually increased from a start frequency position of the noise frequency band, and the denoising intensity is gradually reduced from the central frequency until a stop frequency position of the noise frequency band, as taught by Kouri.
The suggestion/motivation for doing so would have been that by “use of the soft logic masking technique, the non-linear filtering provides edge-preservation for images, which removes the haziness encountered with commonly used filtering techniques” (Kouri, para. [0062], lines 3-9).
Therefore, it would have been obvious to combine Liu, with Ji and Kouri, to obtain the invention as specified in claim 1.
Regarding claim 2, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 1, wherein the central frequency of the fringe noise is in a middle of the noise frequency band (Liu, page 6, para. 12; page 7, para. 1-8; FIG. 9; FIG. 10; see claim 1 above).
Regarding claim 3, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 1, wherein the denoising the noise frequency band comprises: denoising the noise frequency band according to a sigmoid function 

    PNG
    media_image1.png
    62
    373
    media_image1.png
    Greyscale
,
wherein xbs is a start frequency of the noise frequency band, xbe is a stop frequency of the noise frequency band, and θ is a steep coefficient of a transition band of a band-stop filter (Kouri, para. [0588], lines 16-25; para. [0590], lines 1-4; see claim 1 above; the steep coefficient is a user selected and is set to 1 here; therefore, the equation becomes a standard sigmoid function well known by one of ordinary skill in the art in the field of removing noise from images that is laid out in the process of Kouri).
Regarding claim 4, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 2, wherein the denoising the noise frequency band comprises: denoising the noise frequency band according to a sigmoid function 

    PNG
    media_image1.png
    62
    373
    media_image1.png
    Greyscale
,
wherein xbs is a start frequency of the noise frequency band, xbe is a stop frequency of the noise frequency band, and θ is a steep coefficient of a transition band of a band-stop filter (Kouri, para. [0588], lines 16-25; para. [0590], lines 1-4; see claim 1 above; the steep coefficient is a user selected and is set to 1 here; therefore, the equation becomes a standard sigmoid function well known by one of ordinary skill in the art in the field of removing noise from images that is laid out in the process of Kouri).
Regarding claim 5, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 1.
Liu, in view of Ji, and in view of Kouri, fails to teach
wherein the acquiring an original frequency spectrum of one-dimensional signal of the original image comprises: sampling the original image row by row or column by column to obtain the one-dimensional signal; and performing Fast Fourier Transform FFT on the one-dimensional signal to obtain the original frequency spectrum of the one-dimensional signal.
Ji further teaches
wherein the acquiring an original frequency spectrum of one-dimensional signal of the original image comprises: sampling the original image row by row or column by column to obtain the one-dimensional signal; and performing Fast Fourier Transform FFT on the one-dimensional signal to obtain the original frequency spectrum of the one-dimensional signal (Ji, page 4, para. [0026]-[0032]: “

    PNG
    media_image23.png
    731
    1060
    media_image23.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of acquiring an original frequency spectrum of one-dimensional signal of the original image, as taught by Liu, in view of Ji, and in view of Kouri, to include the step of sampling the original image row by row or column by column to obtain the one-dimensional signal; and performing Fast Fourier Transform FFT on the one-dimensional signal to obtain the original frequency spectrum of the one-dimensional signal, as further taught by Ji.
The suggestion/motivation for doing so would have been to “fully keep[s] the high frequency part of the image; … more effectively remove the noise and completely reserve image detail” (Ji, page 4, para. [0019]).
	Therefore, it would have been obvious to combine Liu, Ji, and Kouri, with Ji further, to obtain the invention as specified in claim 5.
	Regarding claim 6, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 2. Claim 6 recites the same limitations as claim 5. Thus, the analyses in rejecting claim 5 is equally applicable to claim 6.
	Regarding claim 7, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 5, wherein the sampling the original image row by row or column by column comprises: performing RGB channels separation processing on the original image (Liu, page 6, para. 10; FIG. 2; FIG. 3; see claim 1 above); and sampling the original image row by row or column by column respectively (Ji, page 4, para. [0026]-[0032]; see claim 5 above).
	Regarding claim 9, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 6. Claim 9 recites the same limitations as claim 7. Thus, the analyses in rejecting claim 7 is equally applicable to claim 9.
	Regarding claim 8, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 7, further comprising performing RGB channels combination on the denoised image (Liu, page 7, para. 15; page 8, para. 1; FIG. 7; FIG. 8; see claim 1 above).
	Regarding claim 10, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 9. Claim 10 recites the same limitations as claim 8. Thus, the analyses in rejecting claim 8 is equally applicable to claim 10.
	Regarding claim 18, Liu teaches an electronic device, comprising: at least one processor; and
at least one memory connected to the processor, on which computer-readable instructions are stored;
wherein the processor is configured to execute the computer-readable instructions to implement the method according to claim 1 (Liu, page 2, para. 1: “

    PNG
    media_image24.png
    57
    722
    media_image24.png
    Greyscale
”;
it is well known in the field of image processing that to execute the methods, a processor, a memory and computer executable instructions (computer system) are needed and are inherent to execute the image processing method of noise removal); for all other limitations see claim 1).
	Regarding claim 19, Liu teaches a non-transitory computer-readable storage medium comprising computer readable instructions stored thereon, wherein when the computer-readable instructions are executed, the method according to claim 1 is executed (Liu, page 5, para. 1: “

    PNG
    media_image25.png
    51
    759
    media_image25.png
    Greyscale
”;
the method of noise removal taught by Liu is implemented on an image reader for clinical diagnosis; an image reader operates inherently according to computer readable instructions stored on a memory).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Ji, in view of Kouri, and in further view of U.S. Patent No: 11,096,553 (Sonnenborg et al.) (hereinafter Sonnenborg).
	Regarding claim 11, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 5.
	Liu, in view of Ji, and in view of Kouri, fails to teach
wherein the sampling the original image row by row or column by column comprises: in response to the fringe noise contained in the original image being a horizontal fringe noise, sampling the original image column by column.
Sonnenborg teaches
wherein the sampling the original image row by row or column by column comprises: in response to the fringe noise contained in the original image being a horizontal fringe noise, sampling the original image column by column (Sonnenborg, col. 12, lines 20-28: “

    PNG
    media_image26.png
    285
    698
    media_image26.png
    Greyscale
”;
the image data may demonstrate either horizontal noise or vertical noise; horizontal noise is indicated as correlated to column noise; vertical noise is indicated as correlated to row noise; the designation of row noise or column indicates what method of sampling would be used because the image may be represented as a matrix with rows and columns; if there is all row noise then sample with rows only; if there is all column noise then sample with columns only; if both are indicated sample with both).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify sampling the original image row by row or column by column, as taught by Liu, in view of Ji, and in view of Kouri, to include the step of sampling the original image column by column in response to the fringe noise contained in the original image being a horizontal fringe noise, as taught by Sonnenborg.
The suggestion/motivation would have been to remove “the periodic noise, for instance caused by the clock frequency, … present in the image data with a regularity, which may show in that there is more noise in a first direction than in a second direction” (Sonnenborg, col. 12, lines 22-24).
Therefore, it would have been obvious to combine Liu, Ji, and Kouri, with Sonnenborg, to obtain the invention as specified in claim 11.
Regarding claim 12, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 6. Claim 12 recites the same limitations as claim 11. Thus, the analyses in rejecting claim 12 is equally applicable to claim 12.
Regarding claim 13, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 6.
Liu, in view of Ji, and in view of Kouri, fails to teach
wherein the sampling the original image row by row or column by column comprises: in response to the fringe noise contained in the original image being a vertical fringe noise, sampling the original image row by row.
Sonnenborg teaches
wherein the sampling the original image row by row or column by column comprises: in response to the fringe noise contained in the original image being a horizontal fringe noise, sampling the original image column by column (Sonnenborg, col. 12, lines 20-28: “

    PNG
    media_image26.png
    285
    698
    media_image26.png
    Greyscale
”;
the image data may demonstrate either horizontal noise or vertical noise; horizontal noise is indicated as correlated to column noise; vertical noise is indicated as correlated to row noise; the designation of row noise or column indicates what method of sampling would be used because the image may be represented as a matrix with rows and columns; if there is all row noise then sample with rows only; if there is all column noise then sample with columns only; if both are indicated sample with both).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify sampling the original image row by row or column by column, as taught by Liu, in view of Ji, and in view of Kouri, to include the step of sampling the original image column by column in response to the fringe noise contained in the original image being a vertical fringe noise, sampling the original image row by row, as taught by Sonnenborg.
	The suggestion/motivation would have been to remove “the periodic noise, for instance caused by the clock frequency, … present in the image data with a regularity, which may show in that there is more noise in a first direction than in a second direction” (Sonnenborg, col. 12, lines 22-24).
	Therefore, it would have been obvious to combine Liu, Ji, and Kouri, with Sonnenborg, to obtain the invention as specified in claim 13.
	Regarding claim 14, Liu, in view of Ji, and in view of Kouri, teaches the method according to claim 5. Claim 14 recites the same limitations as claim 13. Thus, the analyses in rejecting claim 13 is equally applicable to claim 14.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662